DETAILED ACTION
This communication is responsive to Amendment, filed 08/30/2021. 
Claims 1-10 and 15-20 are pending in this application. In the Amendment, Claim 11-14 have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 and 15-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Hildredth (Pub. No. 2009/0027337).
Per claim 1, Hildreth teaches a method for adjusting a user interface based upon an orientation of an input object associated with a user, comprising
projecting a virtual representation of a user onto a motion sensing display of a device ([0044]\; [0045]; [0092]; [0110]);
receiving, via a motion sensing input device, an input, provided by an input object associated with the user, for a user interface of the device ([0051]; [0061]; [0071]; [0087]);
controlling the virtual representation of the user, on the motion sensing display, based upon the input ([0083]; [0092];  [0110]; [0115]; [0153]) ;
evaluating the input to determine an orientation of the input object ([0081]; [0092]; [0115]; [0116]; [0180]); and

Per claim 2, Hildreth teaches the method of claim 1, wherein the motion sensing input device comprises: a line-of-motion input sensor ([0051]; [0071]; it is noted that time-of-flight camera/sensor can monitor body motion of a user positioned within its line of sight).
Per claim 3, Hildreth teaches the method of claim 1, wherein the input comprises gesture data corresponding to a gesture performed by the user relative to the motion sensing display ([0061]; [0180]).
Per claim 4, Hildreth teaches the method of claim 3, the gesture comprising: a push gesture ([0201]). 
Per claim 5, Hildreth teaches the method of claim 1, comprising: evaluating the input to determine a primary accessibility area of the user interface ([0081]; [0092]; [0115]; [0116]; [0133]; [0134]; [0180]). 
Per claim 6, Hildreth teaches the method of claim 1, comprising: evaluating a location of the user relative to the motion sensing display to determine a primary accessibility area of the user interface ([0036]; [0081]; [0092]; [0115]; [0116]; [0133]; [0134]; [0142]; [0173]; [0180]). 
Per claim 7, Hildreth teaches the method of claim 1, comprising: evaluating a proportion of the user to determine a primary accessibility area of the user interface ([0036]; [0081]; [0092]; [0115]; [0116]; [0133]; [0134]; [0142]; [0173]; [0180]).
Per claim 8, HIldreth teaches the method of claim 1, wherein the adjusting the user interface comprises: adjusting a location of a user interface element in the user interface ([0033]; [0081]; [0092]; [0115]; [0116]; [0133]; [0134]; [0142]; [0173]; [0180]). 

Per claim 10, the modified Hildth teaches the method of claim 1, wherein the adjusting the user interface comprises: adjusting a location of a user interface element in the user interface based upon an arm orientation preference ([0010]; [0033]; [0036]; [0081]; [0092]; [0115]; [0116]; [0133]; [0134]; [0142]; [0173]; [0180]; [0188]).
Claims 15-20 are rejected under the same rationale as claims 1-6.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073.  The examiner can normally be reached on M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THANH T VU/            Primary Examiner, Art Unit 2175